In re Spann, Carlos; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Caddo, 1st Judicial District Court Div. H, No. 251,435; to the Court of Appeal, Second Circuit, No. 43860-KH.
Granted for the sole purpose of remanding the application to the court of appeal for treatment on the merits. Department of Public Safety and Corrections records reveal that relator has a full-term release date of May 16, 2010. The application for post-conviction i’elief thus satisfies the custody requirement of La.C.Cr.P. art. 924(2) (“‘Custody’ means detention or confinement, or probation or parole supervision ....”). See also State v. Smith, 96-1798, p. 4-6 (La.10/21/97), 700 So.2d 493, 495-96 (analyzing custody requirement in light of State ex rel. Becnel v. Blackburn, 410 So.2d 1015 (La.1982)). In all other respects, the application is denied.